DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 20 is directed to a method for cutting the food, capturing the sound, determining if the sound is sufficient to imply crispiness, and reducing the freeze rate. However, the applications contains no specific details about how to cut the food, how to measure the sound, how to determine if the sound is “sufficient”, or how to adjust the freeze rate. One of ordinary skill in the art would be unable to reproduce the claimed method.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 recite an “icemaker machine”. It is not clear if this would simply be any machine capable of turning liquid water int solid ice, or whether it would require more specific elements.
Claim 19 recites “stacking the frozen units”. It is not clear if this step occurs before or after the drying step.
Claim 20 recites “determining if a suddenness of a change in volume is sufficient to imply crispiness”. The terms “suddenness” and “sufficient” are relative terms which renders the claim indefinite. The term are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how a sound would be considered “sudden”, or what level of suddenness would be considered “sufficient”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zobrist [US 2012/0114798A1] in view of Bittman [Simple Vanilla Ice Cream NPL] and Fresh Dish [Ice Cream Floats with Homemade Ice Cream Cubes NPL].
Zobrist teaches a method of making aerated food products by providing a dairy ingredient and sugar (paragraph 0005, 0019), the raw ingredients present as 50-100% of the mixture (paragraph 0005), an example using approximately 80% low fat milk and 10% sugar (paragraph 0034), blending the mixture in a high-speed blender (paragraph 0006), depositing the blended mixture into molds and freezing them (paragraph 0012), freeze drying the frozen, molded material (paragraph 0012-0013), and sugar naturally containing sucrose.
Zobrist does not explicitly recite 9 parts cream to 1 part sugar (claim 1), applying heat during blending but preventing Malliard reaction (claim 9), fully dissolving the sugar (claim 10), cube shapes (claim 11), the units being 1-4 inches cubed (claim 12), and an icemaker machine (claim 13).
	Bittman teaches a method for making ice cream by providing 2.5 cups of a dairy ingredient such as light cream, half-and-half, whole milk, and/or skim milk; as well as 0.5 cup sugar (Ingredients), blending the ingredients in a sauce-pan over medium/low heat (Step 1-2), an absence of Malliard reaction or browning (see whole document), and freezing the blended material (Step 3). 
	Fresh Dish teaches a method for making ice cream by combining ¾ cup whole milk, 1 cup heavy cream, and 4 tbsp sugar in a pot (Ingredients), heating and stirring the mixture to dissolve the sugar and prevent burning (Step 1-3), pouring the heated mixture into an ice cube tray (Step 4), and freezing the mixture in the tray (Step 4).
	It would have been obvious to one of ordinary skill in the art to incorporate the claimed cream, ingredient ratio, heating and dissolving during blending, and molding into 1-4 inch cubes in an icemaker into the inventio of Zobrist, in view of Bittman, since both are directed to methods of making dairy products, since Zobrist already included a dairy ingredient as the major ingredient (paragraph 0005, 0034) but simply did not mention cream, since Zobrist also taught the raw ingredients present as 50-100% of the mixture (paragraph 0005) and an example using approximately 80% low fat milk and 10% sugar (paragraph 0034), since frozen foods commonly used light cream, half-and-half, whole milk, and/or skim milk (Ingredients) as the dairy component as shown by Bittman, since ice cream was commonly made by combining ¾ cup whole milk, 1 cup heavy cream, and 4 tbsp sugar in a pot (Ingredients), heating and stirring the mixture to dissolve the sugar and prevent burning (Step 1-3), pouring the heated mixture into an ice cube tray (Step 4), and freezing the mixture in the tray (Step 4) as shown by Fresh Dish; since the claimed ratio of cream to sugar would have been used during the course of normal experimentation and optimization procedures in the method of Zobrist, in view of Bittman and Fresh Dish, due to factors such as personal taste preferences, the desired fat content and/or sugar content in the final product, and/or the desired texture and mouthfeel of the final product; since food systems commonly applied heat during blending as shown by Bittman and Fresh Dish above, since application of heat during blending of ingredients was a common means for dissolving sugar into a solution, since heating the ingredients of Zobrist during blending would have reduced the chance of a gritty or granular texture due to undissolved sugar, since any conventional freezer can be considered an “icemaker machine”, and since molding the frozen foods of Zobrist into cubes of the claimed size would have provided an efficient shape for subsequent freeze-drying by providing a large surface area to volume ratio.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zobrist, in view of Bittman and Fresh Dish, as applied above, and further in view of Vaughan [Understanding the Differences Between Heavy Cream, Whipping Cream, Light Cream, and Hals-and-Half NPL] and Ferdman [The whole truth about “whole milk” NPL].
Zobrist, Fresh Dish, and Bittman teach the above mentioned concepts. Zobrist does not explicitly recite the cream having 15-25% butterfat (claim 2) or approximately 20% butterfat (claim 3); blending equal parts heavy cream and whole milk (claim 4), and blending approximately 2/3 cup low-fat milk and 1/3 cup heavy cream (claim 5). 
Vaughan teaches that heavy cream commonly contained at least 36% milkfat, light cream commonly contained 18-30% milkfat, and Half-and-Half commonly contained 10.5-18% milkfat (page 2-3). Ferdman teaches that whole milk contains about 3.5% fat and low-fat milk contains 1% fat (page 1). It would have been obvious to one of ordinary skill in the art to incorporate the claimed butterfat percentages and blends of heavy cream, whole milk, and low-fat milk into the invention of Zobrist, in view of Bittman, Vaughan, and Ferdman; since all are directed to method of producing dairy products, since Zobrist already included a dairy ingredients such as milk and skim milk (paragraph 0005), since Bittman already included using light cream, half-and-half, whole milk, skim milk, or a combination as the dairy component (Ingredients); since Fresh Dish already taught combining ¾ cup whole milk, 1 cup heavy cream, and 4 tbsp sugar in a pot (Ingredients), since heavy cream commonly contained at least 36% milkfat, light cream commonly contained 18-30% milkfat, and Half-and-Half commonly contained 10.5-18% milkfat (page 2-3) as shown by Vaughan; since whole milk contained about 3.5% fat and low-fat milk contains 1% fat (page 1) as shown by Ferdman, since the claimed amount of fat would have been used during the course of normal experimentation and optimization procedures in the process of Zobrist, in view of Bittman, due to factors such as the desired fat content of the final product, and/or the desired taste and texture properties of the final product; and since combining plural dairy components would have permitted the cream to achieve nearly any desired fat content in the invention of Zobrist, in view of Bittman.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zobrist, in view of Bittman and Fresh Dish, as applied above, and further in view of Huffstetler [Heavy Cream Substitute NPL].
Zobrist, Fresh Dish, and Bittman teach the above mentioned concepts. Fresh Dish also taught combining ¾ cup whole milk, 1 cup heavy cream, and 4 tbsp sugar in a pot (Ingredients). Zobrist does not explicitly recite blending 1 cup whole milk and 1 tablespoon butter (claim 6). Huffstetler teaches substitutes for heavy cream such as milk and butter (page 2). It would have been obvious to one of ordinary skill in the art to incorporate the claimed whole milk and butter into the invention of in view of Fresh Dish and Huffstetler; since all are directed to methods of producing dairy products, since Zobrist already included a dairy ingredients such as milk and skim milk (paragraph 0005), since Fresh Dish already taught combining ¾ cup whole milk, 1 cup heavy cream, and 4 tbsp sugar in a pot (Ingredients), since milk and butter were a commonly used substitute for heavy cream as shown by Huffstetler, since the claimed amounts of whole milk and butter would have been used during the course of normal experimentation and optimization procedures in the process of Zobrist, in view of Fresh Dish and Huffstetler, due to factors such as the desired fat content of the final product, and/or the desired taste and texture properties of the final product; and since combining plural dairy components would have permitted the cream to achieve nearly any desired fat content in the invention of Zobrist, in view of Fresh Dish and Huffstetler.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zobrist, in view of Bittman, Fresh Dish, Vaughan, and Ferdman; as applied above, and further in view of Linck et al [US 2013/0084373A1].
Zobrist, Bittman, Fresh Dish, Vaughan, and Ferdman teach the above mentioned concepts. Zobrist also disclosed a nitrogen flush and vacuum seal of a foil package containing the freeze-dried products (paragraph 0032). Zobrist does not explicitly recite a first stream of cream-sugar blend (claim 14) and a second stream of flavor ingredients (claim 17). Linck et al teach a method for shaping and freezing food products by depositing plural streams of food into mold cavities (Figure 4-5, #138, 140). It would have been obvious to one of ordinary skill in the art to incorporate the claimed streams into the invention of Zobrist, in view of Fresh Dish and Linck et al, since all are directed to methods of freezing foods, since Zobrist already included freezing the food in molds, since Fresh Dish already included freezing the food in ice cube trays, since food freezing systems commonly used plural streams of food into a single mold (Figure 4-5) as shown by Linck et al, and since adding ingredients in separate streams permitted different processing conditions for the ingredients prior to  insertion into the molds of Zobrist.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zobrist, in view of Bittman, Fresh Dish, Vaughan, Linck et al, and Ferdman; as applied above, and further in view of Peters [Pat. No. 2,631,939].
Zobrist, Bittman, Fresh Dish, Vaughan, Linck et al, and Ferdman teach the above mentioned concepts. Zobrist does not explicitly recite stacking and separators (claim 19). Peters teaches a method for preparing foods by stacking the food products with separators between them (Figure 1-2, #12, A). It would have been obvious to one of ordinary skill in the art to incorporate the claimed stacking and separators into the invention of Zobrist, in view of Peters, since both are directed to methods of preparing food products, since Zobrist already included packaging of food products, since packaged foods were commonly stacked and used separators (Figure 1-2, #12, A) as shown by Peters, and since stacking and separating the foods of Zobrist would have required a smaller volume for transport and storage as well as permitting easier separation of the food products prior to consumption.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zobrist, in view of Bittman, Fresh Dish, Vaughan, Linck et al, and Ferdman; as applied above, and further in view of Bai et al [US 2017/0089869A1]].
Zobrist, Bittman, Fresh Dish, Vaughan, Linck et al, and Ferdman teach the above mentioned concepts. Zobrist does not explicitly recite cutting of flakes, capturing the sound, determining crispness, and reducing the freeze rate (claim 20). Bai et al teach a system for measuring and recording the crispiness of food products, and using this feedback to change the input parameters and adjust the crispness with in an acceptable limit (abstract; paragraph 0005, 0091, 0212; claim 13). It would have been obvious to one of ordinary skill in the art to incorporate the claimed crispiness sound evaluation and control concepts into the invention of Bittman, in view of Bai et al, since both are directed to methods of preparing foods, since Zobrist already included since food processing systems commonly included continuous freezer belt (paragraph 0027) capable of speed adjustment, since food processing systems commonly included measuring and recording the crispiness of food products, and using this feedback to change the input parameters and adjust the crispness within an acceptable limit (abstract; paragraph 0005, 0091, 0212; claim 13) as shown by Bai et al, since it was commonly known that faster freezing resulted in smaller ice crystals and longer freezing times resulted in larger ice crystals, since an evaluation of the crispiness of the food product of Zobrist would have also been a good indicator of the level of drying achieved and thus the textural quality of the food, and since adjusting the freezing time or rate would have naturally controlled the ice crystal size and thus the fracturability of the food of Zobrist.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792